
	

111 HR 316 IH: To amend the Omnibus Parks and Public Lands Management Act of 1996 to authorize the Secretary of the Interior to enter into cooperative agreements with any of the management partners of the Boston Harbor Islands National Recreation Area, and for other purposes.
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 316
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Delahunt (for
			 himself and Mr. Capuano) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Omnibus Parks and Public Lands Management
		  Act of 1996 to authorize the Secretary of the Interior to enter into
		  cooperative agreements with any of the management partners of the Boston Harbor
		  Islands National Recreation Area, and for other purposes.
	
	
		1.Cooperative agreements for
			 boston harbor islands national recreation areaParagraph (3) of section 1029(d) of the
			 Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)(3))
			 is amended to read as follows:
			
				(3)Cooperative
				agreementsThe Secretary may consult and enter into one or more
				cooperative agreements with the Commonwealth of Massachusetts or any political
				subdivision thereof or with any partnership entity named in subsection (e)(2),
				to acquire from and provide to the Commonwealth of Massachusetts or its
				political subdivisions, or any such partnership entity, goods and services to
				be used in the cooperative management of lands within the recreation area, for
				construction of park facilities, or any other purpose consistent with the
				purposes of the recreation area as stated in subsection (a), if the Secretary
				determines that appropriations or other funds for that purpose are available
				and that the cooperative agreement is in the best interests of the United
				States.
				.
		
